ALFORD, Judge.
This is an appeal from a judgment denying plaintiff-appellant’s request to reduce child support payments. Plaintiff, Allan C. Leibler, and defendant-appellee, Eva Victoria Shaw, were divorced in Australia in 1977, at which time a child support judgment was rendered in regard to the couple’s two minor children.
The defendant and her minor children moved to England and then to Louisiana. A Louisiana court issued a consent judgment relative to child custody and child support on June 2, 1981. As part of the judgment, plaintiff agreed to pay the children’s private school tuition costs.
All the involved parties are of the Jewish religion. The children attended Jewish schools until the appellee enrolled them in an Episcopalian school in 1981. Plaintiff objected to his children receiving a Christian education and sought to end his obligation to pay tuition costs because of his religious beliefs. He did not contend that he was unable to pay the tuition costs. On April 25, 1984, the trial court denied plaintiff’s reduction in child support request, and he appealed.
However, since this appeal was taken, the trial court has issued another consent judgment whereby the court set the plaintiff’s child support payments at a total of $12,000 per year, thus relieving him of his obligation to provide the cost of the children’s school tuition. This action by the trial court renders the appeal moot.
A moot case is one which seeks a judgment or decree which, when rendered, can give no practical relief. Robin v. Concerned Citizens, St. Bernard, Inc., 384 So.2d 405 (La.1980). Since Mr. Leibler is no longer obligated to pay tuition costs, his appeal is moot.
For the above and foregoing reasons, this appeal is dismissed. Costs of this appeal are to be borne equally by the appellant and the appellee.
DISMISSED.